SHORT, P. J.
This is a suit for debt based on a certain order made by the commissioners’ court of Hill county on February 28, 1919, by virtue of which Hill county purchased certain road machinery, afterwards delivered, accepted, used, and worn out on the public roads of the county. The debt is evidenced by two warrants dated respectively April 1 and April 4, 1919. The order and the warrants are copied in the dissenting opinion of Justice Stanford, 18 S.W.(2d) 787, 792.
The county, after paying the warrants, which matured previously, when these two-warrants matured, refused payment. Upon a trial of the case before the judge alone judgment was rendered in favor of the holder of the warrants for the full amount of the debt, with accrued interest, but, upon appeal to the Court of Civil Appeals at Waco, two of the members of the court concurred in an opinion reversing the judgment of the trial court and remanding the case for a new trial. 18 S.W.(2d) 787, 788.
The Supreme Court, in granting the writ of error upon the application of the plaintiff, made this notation: “We are inclined to agree with the dissenting opinion.” Since there have been three opinions written in the ease by the Court of Civil Appeals, 288 S. W. 849 and 18 S. W., supra, and one by the Commission of Appeals, 294 S. W. 516, in which last opinion, the very question of law involved upon this appeal was decided in harmony with the holding of Justice Stanford in his dissenting opinion, and, since these several opinions fully indicate the various contentions of the parties and the history of the litigation, and since the opinion written by Justice Stanford clearly states the law of the case, and reaches the correct conclusion, we see no necessity to write more at length in an effort to elaborate upon the questions involved, preferring to adopt as our own the conclusions reached by Justice Stanford in his opinion, wherein he dissents from that of the majority of the court.
We therefore recommend that the judgment of the Court of Civil Appeals be reversed, and that of the district court affirmed.
CURETON, C. J.
Judgment of the Court of Civil Appeals reversed, and that of the district court affirmed, as recommended by the Commission of Appeals.